Exhibit 10.1

FORM OF PERFORMANCE UNIT AWARD AGREEMENT

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

MARRIOTT VACATIONS WORLDWIDE CORPORATION

STOCK AND CASH INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is made on <<GRANT DATE>> (the “Grant Date”) by
MARRIOTT VACATIONS WORLDWIDE CORPORATION (the “Company”) and <<PARTICIPANT
NAME>> (“Employee”).

WITNESSETH:

WHEREAS, the Company maintains the Marriott Vacations Worldwide Corporation
Stock and Cash Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Company wishes to award to designated employees certain Restricted
Stock Unit awards (“RSUs”) as provided in Article 8 of the Plan with
performance-based vesting criteria; and

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of RSUs under the Plan;

NOW, THEREFORE, it is agreed as follows:

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>, which contains, among other
things, a detailed description of the RSU award provisions of the Plan. Employee
further acknowledges that he has read the Prospectus and this Agreement, and
that Employee understands the provisions thereof.

2. Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Committee or its delegate with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.

3. Grant of RSUs. Subject to the terms and conditions of the Plan, Employee’s
acceptance of this Agreement and to satisfaction of the tax provisions of any
policy of the Company regarding international assignments, if applicable, this
award (the “Award”) of <<QTY GRANTED>> RSUs is made as of the Grant Date.

4. RSU and Common Share Rights. The RSUs awarded under this Agreement shall be
recorded in a Company book-keeping account and shall represent Employee’s
unsecured right to receive from the Company the transfer of title to shares of
Common Stock of the Company (“Common Shares”) earned in accordance with
paragraph 5 below and Appendix A attached hereto, provided that Employee has
satisfied the Conditions of Transfer set forth in paragraph 6 below and subject
to the satisfaction of the provision on withholding taxes set forth in paragraph
10 below. On the Settlement Date set forth below, the Company shall reverse the
book-keeping entry for all of the RSUs and transfer a number of Common Shares
equal to the portion of the RSUs that is earned in accordance with paragraph 5
below and Appendix A hereto (which number of Common Shares may be reduced by the
number of shares withheld to satisfy withholding taxes as set forth in paragraph
10 below, if share reduction is the method utilized for satisfying the tax
withholding obligation) to an individual brokerage account (the “Account”)
established and maintained in Employee’s name. Any RSUs which are not earned in
accordance with paragraph 5 and Appendix A shall be forfeited effective as of
the last day of the Performance Period (as defined in paragraph 5 below).
Employee shall have all the rights of a stockholder with respect to the Common
Shares transferred to the Account, including but not limited to the right to
vote the Common Shares, to sell, transfer, liquidate or otherwise dispose of the
Common Shares, and to receive all dividends or other distributions paid or made
with respect to the Common Shares from the time they are deposited in the
Account. Employee shall have no voting, transfer, liquidation, dividend or other
rights of a Common Share stockholder with respect to the RSUs and/or the Common
Shares underlying the RSUs prior to such time that such Common Shares are
transferred, if at all, to the Account.



--------------------------------------------------------------------------------

5. Vesting and Settlement of the RSUs. Except as otherwise provided in paragraph
8 below and subject to paragraph 6 below, on the Settlement Date the Employee
shall have the right to each a number of RSUs, if any, based upon the
achievement of specified levels of performance during the Performance Period, as
set forth in Appendix A hereto. For purposes of this Agreement, the “Performance
Period” shall be the three fiscal year period commencing on <<DATE>> and ending
on << DATE>>. For purposes of this Agreement, the “Settlement Date” shall be a
date established by the Committee on or prior to the date on which the Committee
certifies, in writing, the level of achievement with respect to the performance
criteria set forth in Appendix A, which Settlement Date shall be no later than
the 15th day of the third month following the month in which the Performance
Period ends. Notwithstanding the foregoing, in the event that the Settlement
Date is a day on which stock of the Company is not traded on the New York Stock
Exchange or another national exchange, then the Settlement Date shall be the
next following day on which the stock of the Company is traded on the New York
Stock Exchange or another national exchange.

6. Conditions of Transfer. Except as otherwise provided in paragraph 8 below,
with respect to any RSUs awarded to Employee under this Agreement, as a
condition of Employee receiving a transfer in accordance with paragraph 4 above
of any Common Shares earned in accordance with paragraph 5 and Appendix A,
Employee shall meet all of the following conditions during the entire period
from the Grant Date hereof through the last day of the Performance Period:

 

  (a) Employee must continue to be an active employee of the Company
(“Continuous Employment”);

 

  (b) Employee must refrain from Engaging in Competition (as defined in
Section 2.22 of the Plan) without first having obtained the written consent
thereto from the Company (“Non-competition”); and

 

  (c) Employee must refrain from committing any criminal offense or malicious
tort relating to or against the Company or, as determined by the Committee in
its discretion, engaging in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation (“No Improper Conduct”).
The Company’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to earn any RSUs granted hereunder, and Employee shall
accordingly forfeit the right to receive the transfer of title to any Common
Shares underlying such RSUs. The forfeiture of rights with respect to RSUs (and
corresponding Common Shares) shall not affect the rights of Employee with
respect to any Common Shares the title of which has already been transferred to
the Account.

7. Non-Assignability. The RSUs shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution.

8. Effect of Termination of Employment.

 

  (a) In the event Employee’s Continuous Employment is terminated prior to the
Settlement Date on account of Employee’s death or Disability (as defined in
Section 2.15 of the Plan), and if Employee had otherwise met the requirements of
Continuous Employment, Non-competition and No Improper Conduct from the Grant
Date through the date of such death or Disability, then, immediately upon such
termination of employment due to death or disability, a portion of Employee’s
unvested RSUs equal to the total number of RSUs awarded under this Agreement
multiplied by a fraction (in no event greater than 1), the numerator of which is
the days between the beginning of the Performance Period and the date of such
termination, and the denominator of which is the total number of days in the
Performance Period, shall vest and be settled in accordance with paragraph 4,
assuming the target level of performance set forth on Appendix A had been
achieved, and Employee’s rights hereunder with respect to any such RSUs shall
inure to the benefit of Employee’s executors, administrators, personal
representatives and assigns. The RSUs that do not vest in accordance with the
preceding sentence shall be immediately forfeited upon such termination due to
death or disability.

 

2



--------------------------------------------------------------------------------

  (b) In the event Employee’s Continuous Employment is terminated prior to the
Settlement Date on account of Employee’s Retirement (as defined below), and if
Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Grant Date through the date of
such Retirement, and provided that Employee continues to meet the requirements
of Non-competition and No Improper Conduct, then Employee’s rights hereunder
with respect to a portion of Employee’s unvested RSUs equal to the total number
of RSUs awarded under this Agreement multiplied by a fraction (in no event
greater than 1), the numerator of which is the days between the beginning of the
Performance Period and the date of Retirement, and the denominator of which is
the total number of days in the Performance Period, shall continue in the same
manner as if Employee continued to meet the Continuous Employment requirement
through the Settlement Date (and, as such, shall remain contingent upon
achievement of the performance criteria set forth in Appendix A), and the
remaining unvested RSUs be immediately forfeited upon such Retirement. For
purposes of this Agreement, “Retirement” shall mean termination of employment on
account of retiring with the specific approval of the Committee on or after such
date on which Employee has attained age 55 and completed ten (10) Years of
Service.

Except as set forth in this paragraph 8 above, no other transfer of rights with
respect to RSUs shall be permitted pursuant to this Agreement.

9. Non-Solicitation. In consideration of good and valuable consideration in the
form of the RSUs granted herein to which Employee is not otherwise entitled, the
receipt and sufficiency of which are hereby acknowledged, and in recognition of
the Company’s legitimate purpose of avoiding for limited times competition from
persons whom the Company has trained and/or given experience, Employee agrees
that during the period beginning on the Grant Date and ending one year following
his termination of employment with the Company, whether such termination of
employment is voluntary or involuntary or with or without cause, he will not, on
his own behalf or as a partner, officer, director, employee, agent, or
consultant of any other person or entity, directly or indirectly contact,
solicit or induce (or attempt to solicit or induce) any employee of the Company
to leave their employment with the Company or consider employment with any other
person or entity. Employee and the Company agree that any breach by Employee of
the non-solicitation obligation under this paragraph will cause the Company
immediate, material and irreparable injury and damage, and there is no adequate
remedy at law for such breach. Accordingly, in the event of such breach, in
addition to any other remedies it may have at law or in equity, the Company
shall be entitled immediately to seek enforcement of this Agreement in a court
of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, liquidated damages in the amount
of one hundred fifty percent (150%) of the Fair Market Value of the Awards
granted hereunder as of the Grant Date, and the Company is entitled to recover
from Employee the costs and attorneys’ fees it incurs to recover under or
enforce this Agreement. This provision is not a waiver of any other rights that
the Company may have under this Agreement, including the right to receive money
damages.

10. Taxes. The transfer of Common Shares on the Settlement Date, pursuant to
paragraphs 4 and 6 above, shall be subject to the further condition that the
Company shall provide for the withholding of any taxes required by federal,
state, or local law in respect of the Settlement Date by reducing the number of
RSUs to be transferred to the Account or by such other manner as the Committee
shall determine in its discretion.

11. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Grant Date through the Settlement Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
(iii) meeting legal and regulatory requirements and (iv) for any other purpose
to which Employee may consent (“Permitted Purposes”). Employee’s personal
information will not be processed for longer than is necessary for such
Permitted Purposes. Employee’s personal information is collected from the
following sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

3



--------------------------------------------------------------------------------

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.

12. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments.

13. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon vesting
of the RSUs.

14. Amendment of this Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without the written consent of Employee.

15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at [ADDRESS],
addressed to the attention of the [TITLE AND DEPARTMENT], and if to Employee,
may be delivered personally or mailed to Employee at his or her address on the
records of the Company.

 

4



--------------------------------------------------------------------------------

16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 8 above and in the Plan, to the personal
representatives, legatees and heirs of Employee.

17. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.

18. Additional (Non-U.S.) Terms and Conditions. RSUs awarded under this
Agreement shall be subject to additional terms and conditions, as applicable,
set forth in the Company’s Policies for Global Compliance of Equity Compensation
Awards, which are attached in the Appendix hereto and shall be incorporated
herein fully by reference.

IN WITNESS WHEREOF, MARRIOTT VACATIONS WORLDWIDE CORPORATION has caused this
Agreement to be signed by its Executive Vice President, Chief Human Resources
Officer, effective as of the Grant Date.

 

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION     EMPLOYEE     <<PARTICIPANT NAME>>

 

   

 

Executive Vice President, and Chief Human Resources Officer     Signed
Electronically

 

 

5



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE-BASED VESTING CRITERIA

Performance Criteria

The number of RSUs earned, if any, will be determined following the end of the
Performance Period based on the Company’s cumulative achievement over the
Performance Period with respect to two performance objectives: (1) Adjusted
EBITDA and (2) ROIC.

Payout Formula

The total number of RSUs earned for the Performance Period shall equal the
following:

(Target Number of RSUs) multiplied by 50% multiplied by (% of target earned with
respect to the Adjusted EBITDA objective); plus

(Target Number of RSUs) multiplied by 50% multiplied by (% of target earned with
respect to the ROIC objective).

Payout Matrix

The Committee has established the following payout matrix with respect to each
of the performance objectives described above. If performance falls between
threshold and target or between target and maximum, the vesting percentage will
be determined by the Committee based on straight-line interpolation; provided,
however, that no payout shall be made with respect to a performance objective if
the Threshold level of performance is not attained for the objective.

 

Performance Level

   Adjusted EBITDA    ROIC    RSUs Earned
(% of target)  

Maximum

   <<TARGET>>    <<TARGET>>      200 % 

Target

   <<TARGET>>    <<TARGET>>      100 % 

Threshold

   <<TARGET>>    <<TARGET>>      50 % 

< Threshold

   <<TARGET>>    <<TARGET>>      0 % 

Performance Objective Definitions

Adjusted Earnings Before Interest, Taxes, Depreciation and Amortization.
Adjusted earnings before interest, taxes, depreciation and amortization
(“Adjusted EBITDA”) means earnings (as reported in the Company’s financial
statements) over the Performance Period, excluding the impact of non-consumer
financing interest expense, provision for income taxes, depreciation and
amortization, and restructuring charges. Adjusted EBITDA shall include the
impact of interest expense associated with the Company’s debt from the
securitization of its notes receivable and the utilization of its warehouse
facility.

Return on Invested Capital. Return on invested capital (“ROIC”) means Adjusted
EBIT (over the Performance Period) as a percentage of its Total Invested
Capital. “Total Invested Capital” means the average of the beginning of the
Performance Period and the end of the Performance Period total assets less
current liabilities excluding debt.



--------------------------------------------------------------------------------

MARRIOTT VACATIONS WORLDWIDE CORPORATION

POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS

This document (the “Policies”) sets forth policies of Marriott Vacations
Worldwide Corporation (“MVW”) for the administration of equity compensation
awards (the “Awards”) granted to employees (the “Employees”) of MVW and its
subsidiaries (together, the “Company”) under the Marriott Vacations Worldwide
Corporation Stock and Cash Incentive Plan, as amended (the “Plan”). The Policies
apply to certain Employees who have received or held Awards under the Plan while
working for the Company outside of the United States.

The Policies, as may be amended by the Company from time to time for changes in
law, are an integral part of the terms of each agreement (the “Agreement”) under
which Awards are granted to Employees under the Plan. As such, the Policies set
forth additional requirements or conditions in the non-U.S. jurisdictions
indicated below that certain Employees must satisfy to receive the intended
benefits under their Awards. These requirements or conditions are established to
ensure that the Company and the Employees comply with applicable legal
requirements pertaining to the Awards in those jurisdictions. In addition, the
Policies are established to assist the Employees in complying with other legal
requirements which may not implicate the Company. These requirements, some
carrying civil or criminal penalties for noncompliance, may apply with respect
to Employees’ Awards or shares of MVW stock obtained pursuant to the Awards
because of such Employees’ presence (which may or may not require citizenship or
legal residency) in a particular jurisdiction at some time during the term of
the Awards.

Legal requirements are often complex and may change frequently. Therefore, the
Policies provide general information only and may not be relied upon by
Employees as their only source of information relating to the consequences of
participation in the Plan, nor may they serve as the basis for recovery against
the Company for financial or other penalties incurred by Employees as a result
of their noncompliance. Employees should seek appropriate professional advice as
to how the relevant laws may apply to them individually.

Certain capitalized terms used but not defined in the Policies have the meanings
set forth in the Plan or in the Agreements. To the extent the Policies appear to
conflict with the terms of the Plan or the Agreements, the Plan and the
Agreement shall control.



--------------------------------------------------------------------------------

COUNTRY-SPECIFIC POLICIES

[To be added if applicable]